Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4/12/22 has been entered. Claims 1, 16, 21, 23, 28-29, 65-79 are pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/14/22 with exceptions noted below.

Response to Arguments
Applicant asserts that a PHPG producing device as a standalone device is clear because Applicant can be their own lexicographer and the device is clearly described in Paragraphs 0023, 0043, 0050, 0051, and 0101. 
Examiner asserts that these passages do not make it clear what makes the device a standalone device especially when it is part of a larger device such as a clean room. Applicants remarks do not identify what structure makes the device a standalone device.
Applicant asserts improper combinations but only presents arguments directed to claim 21 stating that Hashimoto teaches away from laminar flow.
The location of the teaching away is not identified and it is noted that this teaching was simply used for an airflow speed.

Specification
The amendment filed 4/12/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new drawings and amendments to the specification present new matter. They show orientations and apply structure to terms that change the meaning of the terms. Examples include in amended Paragraph 0043 the ventilation system is labeled 332, 432, and 632 in Figures 3, 4, and 6. These all appear to be pointing to a conduit. Amended Paragraph 0109 discloses the ventilation system to be 630 and does not note any other structure. This appears to be a different conduit in Figure 6 and not previously noted in the introduction of the ventilation system. Amended Paragraph 0100 discloses the HVAC system to include 332, 432, and 632 amongst other structure in different figures. Originally filed specification and amended Paragraphs 0108 and/or 0109 discloses the HVAC system to be separate from the HVAC system. Originally filed Paragraph 0043 does not link the ventilation system to the second HVAC system.
It is further noted that the amended Paragraphs indicate that 332, 432, and 632 in Figures 3, 4, and 6. This appears to be pointing to a conduit and only conduit and therefore indicating limiting HVAC structure that is different than the originally filed disclosure. Additionally the orientation and connection with adjoining structures was not previously disclosed.
The fan, 544, ultraviolet light source 546, and air-permeable substrate 548 are provided in amended Figure 5. This specific order of placement was not provided in the originally filed disclosure. 
Figures 4 and 6 show a partially open (418, 618) modular clean room. This orientation and location of the opening was not provided in the originally filed disclosure.
The above list is exemplary of the issues of new matter found in the amended drawings and specification as largely the orientations and connections provided in the new drawings were not disclosed in the originally filed disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites “A ventilation system in fluid communication with the enclosure and configured to maintain: an average air velocity between 0.005m/s to 0.508 m/s in the modular clean room, and an air change rate between 1 and 360 air changes per hour (ACH) in the modular clean room”. This uses the nonce term system modified by functional language “ventilation” and “configured to maintain: an average air velocity between 0.005m/s to 0.508 m/s in the modular clean room, and an air change rate between 1 and 360 air changes per hour (ACH) in the modular clean room”. The specification does not disclose what components are part of the ventilation system.
Claim 28 recites “wherein the ventilation system is configured to maintain the air change rate between 5 and 48 air changes per hour (ACH) in the modular clean room”. This uses the nonce term system modified by functional language “ventilation” and “configured to maintain the air change rate between 5 and 48 air changes per hour (ACH) in the modular clean room”. The specification does not disclose what components are part of the ventilation system.
Claim 29 recites “the ventilation system is configured to maintain: an average air velocity between 0.051m/s to 0.508 m/s in the modular clean room”. This uses the nonce term system modified by functional language “ventilation” and “configured to maintain: an average air velocity between 0.051m/s to 0.508 m/s in the modular clean room”. The specification does not disclose what components are part of the ventilation system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 21, 23, 28-29, 65-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “A ventilation system in fluid communication with the enclosure and configured to maintain: an average air velocity between 0.005m/s to 0.508 m/s in the modular clean room, and an air change rate between 1 and 360 air changes per hour (ACH) in the modular clean room”. The ventilation system is not disclosed to have or provide these features per the originally filed specification. The clean room is stated to have these features but it is not disclosed what structure provides these features.
Claim 16 recites “wherein the ventilation system comprises a makeup air system”. The ventilation system and the makeup air system are not linked in the originally filed disclosure.
Claim 21 recites “wherein the ventilation system is configured to provide a laminar flow of air to the enclosure”. The disclosure does not provide wherein the ventilation system provides laminar flow only that the clean room is a laminar flow clean room. The ventilation system nor any of its structure are linked to laminar flow in the disclosure.
Claim 23 recites “comprising an airlock or an anteroom, wherein the airlock of the anteroom is configured to hold DHP”. The originally filed disclosure Paragraph 0067 provides this structure with a DHP concentration but does not indicate that it can hold DHP as it could be provided constantly in order to maintain the concentration. 
Claim 69 recites “wherein the filter has a longer life span in a DHP containing atmosphere than an environment lacking a DHP containing atmosphere”. The originally filed disclosure indicates that the lifespan is increased under a specific conditions, not all DHP conditions.
Claim 70 recites “wherein the machine is a sterile packaging machine”. The originally filed specification does not disclose a sterile packaging machine.
Claim 71 recites “wherein the enclosure comprises an opening permitting fluid communication of DHP between an interior of the enclosure and an environment external to the enclosure, the environment being a room in which the modular clean room is located”. The original disclosure does not indicate an opening permitting fluid communication to an outside room from the enclosure. It indicates this flow from the clean room. The original disclosure also only refers to the enclosure as part of the PHPG producing device and the claim language separates the enclosure from the clean room and the PHPG device.
Claim 72 recites “wherein the ventilation system comprises a heating ventilation and air conditioning (HVAC) system”. The originally filed specification does not disclose the HVAC system to be part of the ventilation system.
Claim 78 recites “wherein the one or more PHPG devices are configured to produce the DHP substantially free of one or more of hydration, ozone, plasma species, and organic species”. The originally files disclosure only indicates the device can produce DHP substantially free of all of these substances not only one or a subset.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 21, 23, 28-29, 65-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A ventilation system in fluid communication with the enclosure and configured to maintain: an average air velocity between 0.005m/s to 0.508 m/s in the modular clean room, and an air change rate between 1 and 360 air changes per hour (ACH) in the modular clean room”. This invokes 112f and there is no corresponding structure found in the specification therefore it is unclear what the structure of the ventilation system comprises. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 21 recites “wherein the ventilation system is configured to provide a laminar flow of air to the enclosure”. It is unclear what structure is required for the ventilation system in order to provide laminar air flow. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 23 recites “wherein the airlock or the anteroom is configured to hold DHP”. It is unclear what structure or material is required of an airlock or anteroom in order to hold DHP.  Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 28 recites “the ventilation system is configured to maintain the air change rate between 5 and 48 air changes per hour (ACH) in the modular clean room”. This invokes 112f and there is no corresponding structure found in the specification therefore it is unclear what the structure of the ventilation system comprises. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 29 recites “the ventilation system is configured to maintain: an average air velocity between 0.051m/s to 0.508 m/s in the modular clean room”. This invokes 112f and there is no corresponding structure found in the specification therefore it is unclear what the structure of the ventilation system comprises. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 66 recites “wherein said one or more PHPG producing devices are standalone devices”. It is unclear how the PHPG producing device is a standalone device and what feature would distinguish it from a device that is not standalone yet part claimed as part of a larger unit. The same issue occurs in claim 77.
Claim 67 recites “comprising a machine, the enclosure comprising the machine”. It is unclear how many machines are claimed.
Claim 68 recites “the machinery”. This lacks antecedent basis and it is unclear if additional machinery is claimed.
Claim 69 recites “wherein the filter has a longer life span in a DHP containing atmosphere than an environment lacking a DHP containing atmosphere”. It is unclear what structure is claimed in this limitation and if it applies to the filter or the atmosphere. It is also unclear if this would apply to all filters. It is also largely effected by the operating conditions of the filter and therefore under some operating conditions and atmospheres the same filter may have a lesser lifespan and therefore it is unclear what structure is claimed. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 71 recites “wherein the enclosure comprises an opening permitting fluid communication of DHP between an interior of the enclosure and an environment external to the enclosure, the environment being a room in which the modular clean room is located”. The room is being claimed which it outside of the clean room. It is unclear if the room is positively recited and if it is it is not part of the clean room which makes the preamble unclear.
Claim 78 recites “wherein the one or more PHPG devices are configured to produce the DHP substantially free of one or more of hydration, ozone, plasma species, and organic species”. It is unclear what structure is required of the PHPG device that allows the PHPG device to produce DHP substantially free of the listed substances. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
Claim 79 recites “wherein the one or more PHPG devices are configured to maintain a dilute hydrogen peroxide (DHP) gas concentration of at least 0.005 parts per million (ppm) in the modular clean room”. It is unclear what structure of the PHPG device allows it to maintain this concentration and how the functional language changes the structure of the PHPG device. Additionally, MPEP 2173.05g states Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 16, 23, 65-67, and 72-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010093796 to Lee (Lee) in view of U.S. PGPUB 20130109291 to Holtz et al. (Holtz), and U.S. Patent 4693175 to Hashimoto (Hashimoto).
Regarding claim 1, Lee teaches an enclosure (Paragraph 0064-0071 discloses this device being used to treat air in an interior and 0086, 0092, and 0093 disclose outletting into a room) a ventilation system in fluid communication with the enclosure (building air ducts and associated structure at least shown in Figure 4), one or more purified hydrogen peroxide gas producing devices in fluid communication with the enclosure (Paragraphs 0024, 0085-0089 and Figures 1-12 especially 5 disclose the device in a room) comprising an air permeable substrate structure having a catalyst on its surface, and a source of light (at least Paragraphs 0073-0075 for the catalyst and 0064-0080 for the air permeable structure), wherein the one or more PHPG devices are configured to receive humid air though said air-permeable substrate structure to produce Dilute Hydrogen Peroxide (at least Paragraph 0075) and release the DHP into the modular clean room (at least Paragraph 0085).
Lee is silent on wherein the average air velocity is between 0.005 m/s to 0.508 m/s, and wherein the air change rate is between 1 and 360 air changes per hour (ACH).
Holtz teaches a modular clean room that uses a vapor hydrogen peroxide cleaning system (Paragraphs 0006-0007 and claims 6, 12, and 24) and is classified at class 10, 100, 1000, 10,000, ISO 7 and/or ISO 8 or higher depending on requirement (Paragraphs 0037, 0049, and 0067). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide a modular ISO class 7 clean room. Doing so would allow desired operations to be performed in the room and would be the simple application of a well-known specification onto a room. 
Hashimoto teaches wherein the average air velocity is between 0.005 m/s to 0.508 m/s (Col. 15 line 65 – Col. 16 line 8 and Col. 16 lines 35-50 disclose a velocity of .35 m/s). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the average air velocity is between 0.005 m/s to 0.508 m/s. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.
Regarding claim 16, Lee teaches the ventilation system comprises a makeup air system comprising one or more filters (building ducts typically have filters) but this does not explicitly disclose the makeup air system has a filter.
Holtz teaches the ventilation system comprises a makeup air system comprising one or more filters (Paragraphs 0033, 0037, and 0050-0051). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide the ventilation system comprises a makeup air system comprising one or more filters. Doing so would prevent undesired particles from entering the room.
Regarding claim 23, Lee is silent on wherein the clean room further comprises an airlock or anteroom, wherein the airlock or the anteroom is configured to hold DHP.
Hashimoto teaches wherein the clean room further comprises an airlock or anteroom, wherein the airlock or the anteroom is configured to hold DHP (83, Figure 25, Col. 4 lines 31-50 disclose an interior pressure slightly higher than the exterior). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the clean room further comprises wherein the clean room further comprises an airlock or anteroom, wherein the airlock or the anteroom is configured to hold DHP. Doing so would prevent minimize contamination of the filtered or clean room.
Regarding claim 65, Lee teaches wherein the one or more PHPG producing devices are comprised by the ventilation system (Figure 4 and description show the device associated with a duct, Paragraphs 0085-0089 discloses the device in a room and 1-4 and 6-12 show devices that are part of an HVAC system especially Figure 7 and Paragraph 0067, additionally the PHPG device could simply be labeled as part of the ventilation system as Applicant has not provided a specific association between the PHPG device in the claim).
Regarding claim 66, Lee teaches wherein said one or more PHPG producing devices comprise one or more standalone devices (Figures 1-12 show at least one device that stands alone).
Regarding claim 67, Lee is silent on comprising a machine, the enclosure comprising the machine.
Holtz teaches comprising a machine, the enclosure comprising the machine (Paragraphs 0006, 0060 and Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide a machine. Doing so would allow the clean room to perform a function and keep the machine clean.
Regarding claim 72, Lee is silent on wherein the ventilation system comprises a heating ventilation and air conditioning (HVAC) system.
Holtz teaches wherein the ventilation system comprises a heating ventilation and air conditioning (HVAC) system (Paragraphs 0006 and 0031). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide wherein the ventilation system comprises a heating ventilation and air conditioning (HVAC) system. Doing so would allow the clean rooms atmosphere to be maintained.
Regarding claim 73, Lee teaches wherein the source of light comprises a source of ultraviolet (UV) light (Paragraphs 0057, 0059, 0071 and 0080).
Regarding claim 74, Lee is silent on the one or more PHPG producing devices comprise a plurality of PHPG producing devices and the plurality of PHPG producing devices comprise a first PHPG producing device and a second PHPG producing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two PHPG producing devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and one would do so in order to increase the capacity of the PHPG producing device.
Regarding claim 75, Lee teaches wherein the first PHPG producing device or the second PHPG producing device is a standalone device (Figures 1-12 show at least one device that stands alone).
Regarding claim 76, Lee teaches wherein the first or second PHPG producing devices is comprised by the ventilation system (Figure 4 and description show the device associated with a duct, Paragraphs 0085-0089 discloses the device in a room and 1-4 and 6-12 show devices that are part of an HVAC system especially Figure 7 and Paragraph 0067, additionally the PHPG device could simply be labeled as part of the ventilation system as Applicant has not provided a specific association between the PHPG device in the claim).
Regarding claim 77, Lee teaches wherein the ventilation system comprises first PHPG producing device and the second PHPG producing device is a standalone device (taught in claims 75 and 76 and each could be part of the ventilation system or standalone as desired).
Regarding claim 78, Lee teaches wherein said DHP gas produced by said PHPG generating device is free of hydration, ozone, plasma species, and organic species (Paragraph 0080 which discloses producing PHPG is the substantial absence of ozone and/or Claims 1 and 3, Paragraph 0044 discloses a substantial absence of ozone to be .015ppm or less, Paragraphs 0088 and 0089).
Regarding claim 79, Lee teaches wherein the one or more PHPG devices are configured to maintain a diluts hydrogen peroxide (DHP) gas concentration of at least 0.005 ppm in the modular clean room (Paragraph 0048 discloses .09ppm and .13 ppm PHPG and Paragraph 0098 discloses a concentration of 0.40 ppm).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holtz, Hashimoto, and Bio-Pharmaceutical Cleanroom Design Guidelines to Portafab (Portafab).
Regarding claim 28, Lee is silent on wherein the ventilation system is configured to maintain the air change rate is between 5 and 48 air changes per hour (ACH).
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2 and these standards include air change rates in the range desired, especially 5-8). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user and the ventilation system provided would maintain this air change rate.

Claim 67-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holtz, Hashimoto, and KR20130038282 to Kitano et al. (Kitano).
Regarding claims 67 and 68, Lee is silent on comprising an air filtration system, the machinery comprising the air filtration system, the air filtration system comprising a filter.
Kitano teaches an air filtration system, the machinery comprising the air filtration system, the air filtration system comprising a filter (clean room 2 has machiner as shown in Figure 1 and Abstract with filters 18, 19). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Kitano to provide an air filtration system, the machinery comprising the air filtration system, the air filtration system comprising a filter. Doing so would allow the clean room to perform a function such as bottling and provide a filter to keep the interior clean.
Regarding claim 69, Lee is silent on wherein the filter has a longer life span in a DHP containing atmosphere than an environment lacking a DHP containing atmosphere. 
Kitano teaches a filter (19, 20) and DHP would extend its lifespan at least in certain conditions. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Kitano to provide wherein the filter has a longer life span in a DHP containing atmosphere than an environment lacking a DHP containing atmosphere. Doing so would allow the clean room to perform a function such as bottling and provide the filter to keep the interior clean.
Regarding claim 70, Lee is silent on wherein the machine is a sterile packaging machine. 
Kitano teaches wherein the machine is a sterile packaging machine (disclosure indicates a sterile filling system in the technical field and sterile equipment throughout). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Kitano to provide wherein the machine is a sterile packaging machine. Doing so would allow the clean room to perform a function such as bottling and prohibiting contamination of the bottles.
Regarding claim 71, Lee is silent on wherein the enclosure comprises an opening permitting fluid communication of DHP between an interior of the enclosure and an environment external to the enclosure, the environment being a room in which the modular clean room is located.
Kitano teaches wherein the enclosure comprises an opening permitting fluid communication of DHP between an interior of the enclosure and an environment external to the enclosure, the environment being a room in which the modular clean room is located (a number of flowpaths are shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Kitano to provide wherein the enclosure comprises an opening permitting fluid communication of DHP between an interior of the enclosure and an environment external to the enclosure, the environment being a room in which the modular clean room is located.. Doing so would allow the clean room to perform a function such as bottling and prohibiting contamination of the bottles.

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holtz, Hashimoto and U.S. PGPUB 20070021050 to Kennedy (Kennedy).
Regarding claim 21, Lee is silent on wherein the ventilation system is configured to provide laminar flow of air to the enclosure. 
Kennedy teaches wherein said clean room is a laminar flow clean room and a ventilation system that provides the flow (Paragraph 0004 states that a clean room have laminar flow and the goal of the invention is laminar flow). It would have been obvious to one of ordinary skill in the art to have provided wherein the ventilation system is configured to provide laminar flow of air to the enclosure. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.
Regarding claim 29, Lee is silent on wherein the ventilation system is configured to maintain the average air velocity is between 0.051 m/s and 0.508 m/s in the modular clean room.
Hashimoto teaches wherein the ventilation system is configured to maintain the average air velocity is between 0.051 m/s and 0.508 m/s in the modular clean room (Col. 15 line 65 – Col. 16 line 8 and Col. 16 lines 35-50 disclose a velocity of .35 m/s). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the ventilation system is configured to maintain the average air velocity is between 0.051 m/s and 0.508 m/s in the modular clean room. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762